Citation Nr: 0707798	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for a disability of the 
little finger of the left hand.  

3. Whether new and material evidence has been submitted to 
reopen the claim of service connection for ankylosis of the 
right thumb.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1943 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In the rating decision, the RO determined that 
there was new and material evidence to reopen the claim of 
service connection for ankylosis of the right thumb, reopened 
the claim, and then denied the claim on the merits.   

Regardless of the RO's action, the Board must still determine 
whether new and material evidence has been submitted.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).       

In the veteran's substantive appeal, dated in June 2005, the 
veteran indicated that he desired a hearing before a member 
of the Board, but he later withdrew his request in writing. 

The underlying claim of service connection for ankylosis of 
the right thumb is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In November 2005, prior to the promulgation of a decision 
by the Board, the veteran withdrew in writing the claims of 
service connection for post-traumatic stress disorder and for 
a disability of the little finger of the left hand.    



2. In September 1995, the RO notified the veteran of the 
denial of his claim of service connection for ankylosis of 
the right thumb on the basis that the evidence was 
insufficient to reopen the claim which had been previously 
denied; after the veteran was notified of the adverse 
determination and of his appellate rights he did not appeal 
the rating decision. 

3. The additional evidence received since the rating decision 
in September 1995 is new and material and raises a reasonable 
possibility of substantiating the claim of service connection 
for ankylosis of the right thumb.   


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal on 
the claims of service connection for post-traumatic stress 
disorder and for a disability of the little finger of the 
left hand have been met.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

2. The rating decision of September 1995 by the RO, denying 
the application to reopen the claim of service connection for 
ankylosis of the right thumb, became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.104(a) (2006).   

3. The additional evidence received since rating decision in 
September 1995 is new and material, and the claim for service 
connection for ankylosis of the right thumb is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).      

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for ankylosis of the right 
thumb further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims of Service Connection 

In a rating decision in October 2004, the RO denied the 
claims of service connection for post-traumatic stress 
disorder and for a disability of the little finger of the 
left hand, and the veteran perfected an appeal of the issues. 

In a statement, dated in November 2005, the veteran in 
writing indicated that the only issue on appeal that he 
wished to pursue was his claim of service connection for 
ankylosis of the right thumb.  He requested that the RO 
"please clear" any remaining issues on appeal.  The Board 
construes the veteran's statement as a withdrawal of his 
appeal on the claims of service connection for post-traumatic 
stress disorder and for a disability of the little finger of 
the left hand.  With the withdrawal of the appeal, the Board 
does not have jurisdiction to review the appeal as to these 
claims. 

New and Material Evidence 

The veteran's original claim of service connection for 
ankylosis of the right thumb was denied by the RO in a rating 
decision in February 1988 on grounds that the pre-existing 
right thumb condition was not aggravated by service.  By a 
rating decision in July 1989, the veteran's application to 
reopen the claim of service connection for ankylosis of the 
right thumb was denied.  At that time, the RO stated that the 
evidence submitted by the veteran did not contain any new and 
material evidence relating to service incurrence or 
aggravation of the right thumb disability.  In September 
1995, the RO denied the claim of service connection for 
ankylosis of the right thumb on the basis that the evidence 
was insufficient to reopen the claim which had been 
previously denied.  After the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the adverse determination and the decision by the RO 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.          

Nevertheless, a claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  As the decision 
in September 1995 was the last final denial o of the claim, 
the Board must review all the evidence submitted since then 
to determine whether the claim should be reopened and re-
adjudicated on the merits. 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Evidence Previously Considered

The evidence previously of record consisted of a Certificate 
of Honorable Discharge from the United States Navy, the 
service medical records, private medical records from June 
1987 to February 1989, a statement from the veteran, dated in 
January 1988, and a statement from E.S.W., M.D., dated in 
June 1989.     

A Certificate of Honorable Discharge from the United States 
Navy shows that the veteran served in the Navy from June 1943 
to March 1946.  His military occupational specialty was 
aviation ordnance, and he received the Victory Medal, the 
American Campaign Medal, the Asiatic-Pacific Campaign Medal, 
the Air Medal, and the Combat Air Crew Wings with three 
stars.  

The service medical records show that on enlistment 
examination in June 1943 slight stiffness of the right thumb 
was noted.  In August 1944, the veteran complained of 
stiffness in the thumb.  The examiner noted that in January 
1943 the veteran had developed a paronychia of the right 
thumb, which was opened and drained by a private physician, 
and that subsequent to healing the thumb was stiff and the 
veteran was unable to flex it.  It was noted that due to the 
stiffness the veteran had trouble using his right hand and 
was hindered in carrying out his duties.  The pertinent 
finding was an old scar on the dorsum around the base of the 
nail and over the second interphalangeal joint.  The joint 
was stiff and the veteran could not flex his thumb because of 
it.  Some palpable bony growths were present around the 
joint.  An X-ray revealed involvement of the sesamoid bone 
and the beginning of bony ankylosis.  The diagnosis was 
ankylosis of the right 1st interphalangeal joint.  The 
examiner indicated that the condition existed prior to 
enlistment.  The veteran refused corrective surgery and he 
was returned to duty.     

In February 1946, the veteran complained of pain in the right 
thumb.  Surgery revealed a bone chip on the lateral aspect of 
the distal interphalangeal joint of the right thumb with 
partial ankylosis, which was removed. 

In a statement, dated in January 1988, the veteran stated 
that while attending ordnance school during service a bomb 
shackle "mashed" his right thumb, that while serving with 
the Squadron VPB-152 in the Pacific, his turret shattered and 
his right thumb was lacerated, and that on another occasion, 
a spring from a machine gun flew out and tore up his right 
thumb.  

Private medical records disclose that in June 1987 the 
veteran was diagnosed with carpal tunnel syndrome.  In June 
1989, E.S.W., MD, the veteran had numbness in his fingers in 
1986. 

Current Claim to Reopen

The current claim to reopen was received at the RO in 
February 2004.

The additional evidence consists of copies of a statement 
from W.E.S., M.D., dated in September 2003, and a statement 
by the veteran.  

In his statement, the veteran stated that during a submarine 
search his plane was hit by fire and his turret cracked and 
came apart and his right thumb was scratched.  

In a statement, dated in September 2003, W.E.S., MD, stated 
that the veteran had received injuries to his right thumb in 
World War II when his plane was struck by anti-aircraft fire 
and that the veteran had had a lifelong disability since 
then. 

Analysis 

The Board has reviewed the evidence since September 1995 and 
has determined that the statement from Dr. W.E.S., dated in 
September 2003, is new and material.  The statement is new 
and material because when considered with previous evidence 
of record, that is, the veteran is a combat veteran as 
evidenced by the Combat Air Crew Wings with three stars, 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence of aggravation of a pre-existing 
right thumb condition, the absence of which was the basis for 
the previous denial of the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of service connection for 
ankylosis of the right thumb is reopened.         

ORDER

The claim of service connection for post-traumatic stress 
disorder is dismissed.  

The claim of service connection for a disability of the 
little finger of the left hand is dismissed.

As new and material evidence has been submitted, the claim of 
service connection for ankylosis of the right thumb is 
reopened.  To this extent only, the appeal is granted.  



REMAND

Although the claim for service connection for ankylosis of 
the right thumb is reopened, the Board determines that 
further evidentiary development is required before 
considering the merits of the claim.  Under the duty to 
assist, 38 C.F.R. § 3.159, the claim is REMANDED for the 
following action:

1. Schedule the veteran for a VA 
orthopedic examination to determine the 
whether the surgical findings in February 
1946 were indicative of aggravation of the 
pre-existing ankylosis of the 1st 
interphalangeal joint of the right thumb.  
The claims folder must be reviewed by the 
examiner.  

After a review of the record, the 
examiner is asked to express an opinion 
as to whether the current right thumb 
disability is at least as likely as not 
aggravated by service, that is, 
evidence of a permanent increase in the 
severity of the pre-existing condition, 
as opposed to a temporary worsening of 
symptoms during or since service. 

In formulating the medical 
opinion, the examiner is asked to 
comment on the clinical 
significance of the findings in 
August 1944, that is, involvement 
of the sesamoid bone and the 
beginning of bony ankylosis by X-
ray, and the diagnosis of 
ankylosis of the right 1st 
interphalangeal joint, and the 
surgical findings in February 1946 
of a bone chip on the lateral 
aspect of the distal 
interphalangeal joint of the right 
thumb with partial ankylosis.  

If the findings are indicative of 
a change in the pre-existing 
condition, then are the surgical 
findings in February 1946 
consistent with a superimposed 
trauma to the right thumb as 
described by the veteran.  

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation. 

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.  

2. After the above is completed, 
adjudicate the claim.  If the benefit 
sought is denied, provide the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


